                                                                        FILED IN OPEN COUR,b ..L
                                                                                                  17
                                                                        ON     )@.-~~- (~ (j£--\T
                                                                             Peter A. Moore, Jr., Clertt
                                                                             US District Court
                                                                             Eastern Olatrtct of NC

                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION

                                       NO. 4:18-CR-43-D


UNITED STATES OF AMERICA                             )
                                                     )
                vs.                                  ) WAIVER OF DETENTION HEARING
                                                     )
                                                     )
ANDREW SMITH III                                     )




        I, ANDREW SMITH III charged with an offense against the laws of the United States,
acknowledge that I have been informed by the Court of the Complaint, Information, Indictment, or
Motion for Revocation against me, of any Affidavit filed therewith, and the right to be represented
by counsel, all of which I fully understand, and I do hereby waive my rights to a Detention Hearing
in this case.


                                                     Ai\MUv"         .P;ifh          ~~
                                                     Defendant's Signature


                                                         A.~w      y. ~k,,o~\~1· {ltff~
                                                     Defense Counsel's Name PLEASE PRINT



                                                         h1J1/Ib
                                                     Defense Counsel's Signature



                                                     Date
United States Magistrate Judge




            Case 4:18-cr-00043-D Document 22 Filed 12/28/18 Page 1 of 1
